UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:7/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJuly 31, 2014(Unaudited) Deutsche Global Equity Fund (formerly DWS Global Equity Fund) Shares Value ($) Common Stocks 88.7% Belgium 2.0% Anheuser-Busch InBev NV(Cost $642,089) Brazil 0.7% CCR SA(Cost $314,715) Canada 5.7% Agnico Eagle Mines Ltd. Brookfield Asset Management, Inc. "A" Canadian Oil Sands Ltd. Canadian Pacific Railway Ltd. (Cost $2,142,129) Finland 0.9% Nokia Oyj(Cost $437,771) France 1.3% Pernod Ricard SA(Cost $596,055) Germany 2.7% BASF SE Fresenius Medical Care AG & Co. KGaA (Cost $1,111,990) Indonesia 0.6% PT Indofood CBP Sukses Makmur Tbk(Cost $336,416) Ireland 3.3% Accenture PLC "A" (a) Alkermes PLC* (b) Shire PLC (Cost $913,482) Italy 2.1% Sorin SpA* Unipol Gruppo Finanziario SpA World Duty Free SpA* (Cost $792,246) Luxembourg 1.4% Eurofins Scientific(Cost $505,937) Malaysia 0.6% IHH Healthcare Bhd.(Cost $247,400) Mexico 0.5% Alsea SAB de CV*(Cost $262,371) Netherlands 0.9% Yandex NV "A"* (b) (Cost $389,250) Norway 2.2% DNO ASA* Norsk Hydro ASA (Cost $723,697) Philippines 2.7% Metropolitan Bank & Trust Co. Puregold Price Club, Inc. (Cost $1,273,270) Spain 0.9% Atresmedia Corp. de Medios de Comunicaion SA(Cost $453,388) Sweden 4.9% Assa Abloy AB "B" Atlas Copco AB "A" Svenska Cellulosa AB "B" Swedish Match AB (Cost $2,192,044) Switzerland 2.1% Nestle SA (Registered) Novartis AG (Registered) (Cost $471,362) Thailand 0.2% Siam Cement PCL (NVDR)(Cost $72,782) United Kingdom 8.0% Aberdeen Asset Management PLC Anglo American PLC Aon PLC (a) AVEVA Group PLC British American Tobacco PLC Halma PLC IMI PLC Intertek Group PLC Rolls-Royce Holdings PLC* Spirax-Sarco Engineering PLC (Cost $3,909,319) United States 45.0% Allergan, Inc. Alliance Data Systems Corp.* (c) Amgen, Inc. Amphenol Corp. "A" Bristol-Myers Squibb Co. CBRE Group, Inc. "A"* Cerner Corp.* Colfax Corp.* (c) Cynosure, Inc. "A"* Danaher Corp. DIRECTV* Discovery Communications, Inc. "A"* Eaton Corp. PLC Ecolab, Inc. Express Scripts Holding Co.* Exxon Mobil Corp. Fastenal Co. (c) JPMorgan Chase & Co. Kansas City Southern L Brands, Inc. Las Vegas Sands Corp. MasTec, Inc.* (c) MasterCard, Inc. "A" Mead Johnson Nutrition Co. Monster Beverage Corp.* National Oilwell Varco, Inc. Noble Energy, Inc. Pall Corp. Praxair, Inc. ResMed, Inc. (c) Schlumberger Ltd. The Travelers Companies, Inc. TJX Companies, Inc. United Technologies Corp. W.R. Grace & Co.* Yelp, Inc.* (Cost $19,495,192) Total Common Stocks (Cost $37,282,905) Participatory Note 0.6% Nigeria Zenith Bank PLC (issuer Merrill Lynch International) Expiration Date 8/21/2015(Cost $272,509) Securities Lending Collateral 4.9% Daily Assets Fund Institutional, 0.10% (d) (e) (Cost $2,363,578) Cash Equivalents 10.7% Central Cash Management Fund, 0.06% (d) (Cost $5,125,093) % of Net Assets Value ($) Total Investment Portfolio (Cost $45,044,085) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $45,044,085.At July 31, 2014, net unrealized appreciation for all securities based on tax cost was $5,276,243.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,914,774 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $638,531. (a) Listed on the New York Stock Exchange. (b) Listed on the NASDAQ Stock Market, Inc. (c) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at July 31, 2014 amounted to $2,256,887, which is 4.7% of net assets. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. NVDR: Non-Voting Depository Receipt At July 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Mini MSCI Emerging Market USD 9/19/2014 30 ) S&P 500 Index USD 9/18/2014 3 ) Total unrealized depreciation ) Currency Abbreviation USD United States Dollar At July 31, 2014 the Deutsche Global Equity Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Participatory Note Industrials 18.5 % Health Care 16.5 % Consumer Staples 12.8 % Financials 12.3 % Information Technology 12.1 % Materials 10.4 % Consumer Discretionary 9.5 % Energy 7.9 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Belgium $
